 1   ANDREW C. GREEN, ESQ.
     Nevada Bar No. 9399
 2   REGINALD S. THOMAS, ESQ.
     Nevada Bar No. 14424
 3   KOELLER NEBEKER CARLSON
        & HALUCK, LLP
 4   400 S. 4th Street, Suite 600
     Las Vegas, NV 89101
 5   Phone: (702) 853-5500
     Fax: (702) 853-5599
 6   Andrew.green@knchlaw.com
     Reginald.thomas@knchlaw.com
 7   Attorneys for Defendant,
     LIBERTY MUTUAL INSURANCE COMPANY
 8
                             UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF NEVADA
10
     BENEDICT SPANO, an individual,         ) CASE NO.: 2:19-cv-02057-APG-NJK
11                                          )
                            Plaintiff,      ) STIPULATION AND ORDER TO
12                                          ) DISMISS WITH PREJUDICE
     vs.                                    )
13                                          )
     LIBERTY MUTUAL INSURANCE               )
14   COMPANY; DOES I –X, inclusive; and ROE )
     CORPORATIONS XI through XX, inclusive, )
15                                          )
                            Defendants.     )
16

17          IT IS HEREBY STIPULATED BY AND BETWEEN, Defendant, LIBERTY
18   MUTUAL INSURANCE COMPANY (hereinafter referred to as “LM” or Defendant), by and
19   through its attorneys, the law firm of KOELLER, NEBEKER, CARLSON & HALUCK, LLP,
20   and BENEDICT SPANO by and through his attorneys of record, EDWARD M. BERNSTEIN
21   & ASSOCIATES that Plaintiff hereby dismisses his complaint and claims against Defendant,
22   LIBERTY MUTUAL INSURANCE COMPANY with prejudice, each party to bear their own
23   fees and costs.
24   ///
25   ///
26   ///
27   ///
28   ///
                                       Page 1 of 2                               575861
 1   Parties have agreed to litigate this matter pursuant to the binding arbitration agreement filed

 2   concurrently herewith.

 3   DATED this 14th day of February, 2020.              DATED this 14th day of February, 2020.
 4   KOELLER NEBEKER CARLSON                             EDWARD M. BERNSTEIN &
     & HALUCK, LLP                                       ASSOCIATES
 5

 6   By:       /s/Andrew C. Green                        By:      /s/Brian R. Lunt
           ANDREW C. GREEN, ESQ.                               BRIAN R. LUNT, ESQ.
 7         Nevada Bar No. 9399                                 Nevada Bar No. 11189
           REGINALD S. THOMAS, ESQ.                            500 S. 4th Street
 8         Nevada Bar No. 14424                                Las Vegas, NV 89101
           400 S. 4th Street, Suite 600                        Attorneys for Plaintiff,
 9         Las Vegas, NV 89101                                 BENEDICT SPANO
           Attorneys for Defendant,
10         LIBERTY MUTUAL INSURANCE
           COMPANY
11
                                                 ORDER
12
             IT IS HEREBY ORDERED that Plaintiff, Benedict Spano Complaint and claims
13
     against Defendant, LIBERTY MUTUAL INSURANCE COMPANY, are hereby dismissed
14
     with prejudice, each party to bear their own costs and fees.
15

16                                                 DISTRICT COURT JUDGE
                                                   Dated: February 18, 2020.
17
                                                   DATED:
18
     Respectfully Submitted by,
19
     KOELLER, NEBEKER CARLSON
20   & HALUCK, LLP
21
     By        /s/Andrew C. Green
22         ANDREW C. GREEN, ESQ.
           Nevada Bar No. 9399
23         REGINALD S. THOMAS, ESQ.
           Nevada Bar No. 14424
24         400 S. 4th Street, Suite 600
           Las Vegas, NV 89101
25         Attorneys for Defendant,
           LIBERTY MUTUAL INSURANCE COMPANY
26

27

28
                                           Page 2 of 2                                    575861
